Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 1 of 19 PageID #: 819




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


D.S.S., et al.                                                                    PLAINTIFFS

vs.                                                   CIVIL ACTION NO. 3:20-CV-248-CRS

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA AND TIME WARNER CABLE                                                DEFENDANTS


                                 MEMORANDUM OPINION

        This matter is before the Court on Time Warner Cable’s (“Time Warner”) motion to

dismiss. DN 44, 44-1. Plaintiffs filed a response. DN 49. Time Warner then filed a reply. DN 54.

The matter is now ripe for review.

        For the reasons stated herein, Time Warner’s motion will be granted.

                                       I. BACKGROUND

        Jacinta Malone (“Malone”) passed away on March 18, 2014. DN 19 at 2. At the time of

her death, she was employed by Time Warner. DN 19 at 2. As part of her employment, she

participated in an employee welfare benefit plan (the “Plan”). DN 19 at 2. Under the Plan, Malone

received life insurance coverage of $147,000. DN 19 at 3, 22-3 at 2. Prudential served as the Plan’s

claims administrator. DN 22-2 at 6, 22-4 at 49, 92. Time Warner operated as the Plan’s plan

administrator. DN 49 at 9.

        A. Relevant Plan Provisions

        The Plan includes: (1) a Written Instrument; (2) any documents that supersede the Plan;

(3) any documents that terminate the Plan; (4) any Component Program Document incorporated

in the Plan by reference; (5) any schedule of benefits promulgated under the Plan; and (6) any
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 2 of 19 PageID #: 820




amendment or modification to the Plan.1 DN 22-2 at 5. The record contains two of the Plan’s

documents—the Written Instrument and a Life Insurance Program Component Document Policy

Booklet (the “Policy”).2 DN 22-2 at 5-52, DN 22-4. The record also evidences the Life Insurance

Program Provisions of the Life Summary Plan Description (“SPD”). DN 22-2 at 86-110.

              1. Beneficiary Provisions

        The Policy outlines “beneficiary rules” that “apply to insurance payable on account of [a

policyholder’s] death.” DN 22-4 at 38. These rules define the term “beneficiary,” state that a

policyholder has “the right to choose a beneficiary,” and explain the payment process for a variety

of scenarios. DN 22-4 at 38. The “beneficiary rules” also state that the policyholder may change

the beneficiary “at any time without the consent of the present [b]eneficiary.” DN 22-4 at 38. To

effectuate a change, the Policy requires an employee to complete a “[b]eneficiary change form

[with] . . . the Contract Holder.” DN 22-4 at 38.

        Similarly, the SPD explains that an employee must “designate a beneficiary with the TWC

Benefits Service Center naming the individual(s) . . . who will receive benefits if [the employee]

die[s] while [] coverage is in effect” and describes the division of policy proceeds. DN 22-2 at 92-

93. The SPD expounds upon the policyholder’s option to change a beneficiary, noting that “[a]

change in beneficiary designation becomes effective the date [the policyholder] makes the change

online through twcplusyou.com or [a] signed form is recorded by the TWC Benefits Service

Center.” DN 22-2 at 93.



1
  The “Written Instrument” specifically includes twelve articles, two exhibits, and several amendments that state the
core provisions of the Plan. DN 22-2 at 2-52. The terms of a Component Program, such as the Life Insurance Program,
consist of the Written Instrument and those within the applicable Component Program Documents. DN 22-2 at 5. The
Component Program Documents for a Component Program may modify or supersede the Written Instrument to the
extent necessary to eliminate inconsistences between the provisions of the Written Instrument and those within
Component Program Documents. DN 22-2 at 5.
2
  The Policy contains benefits information for basic employee term life coverage, optional employee term life
coverage, and other life insurance benefit options. DN 22-4.

                                                         2
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 3 of 19 PageID #: 821




             2. Claim for Benefits Provisions

        The Policy and SPD also contain provisions regarding the process for filing a claim for

benefits.3 According to the Policy’s “claim rules” section:

                Prudential must be given written proof of the loss including any
                requested documentation, such as a death certificate, for which
                claim is made under the Coverage. A claim form will be furnished
                for submitting proof of loss. But, if you are not given a claim form
                within 15 days after providing notice of claim, you must still submit
                the proof of loss. This proof must cover the occurrence, character
                and extent of that loss. Proof of loss must be furnished within 180
                days after the date of the loss. But, if any Coverage provides for
                periodic payment of benefits at monthly or shorter intervals, the
                proof of loss for each such period must be furnished within 180 days
                after the period ends. A claim will not be considered valid unless the
                proof is furnished within these time limits. However, it may not be
                reasonably possible to do so. In that case, the claim will still be
                considered valid if the proof is furnished as soon as reasonably
                possible.

DN 22-4 at 43. Upon receipt of written proof of loss and any other requested documentation, such

as a death certificate, Prudential distributes policy proceeds to the beneficiary. DN 22-4 at 43.

        Similarly, the SPD explains that Prudential has the “sole authority to determine claims

under the terms of the Life Program” and is responsible for supplying certain forms, “as well as

any instructions on how to complete [them],” to help facilitate the distribution of benefits to the

named beneficiary. DN 22-2 at 104. The SPD also clarifies that Time Warner “does not evaluate

claims or appeals for benefits under the Life Program.” DN 22-2 at 107.

             3. Plan’s Limitations Period for Filing a Lawsuit Under

        The Written Instrument and SPD contain a one-year limitations period for filing a legal

action under ERISA § 502(a). DN 22-2 at 21, 22-2 at 107. The Written Instrument states:



3
 The Written Instrument’s “Claims and Appeals Procedure” does not apply to the Plaintiffs’ claim under ERISA §
502(a)(1)(B) because the governing process for submitting a claim for benefits is “otherwise provided in [an]
applicable Component Program Document” (i.e., the Policy). DN 22-2 at 21.

                                                      3
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 4 of 19 PageID #: 822




               Notwithstanding anything in the Plan or this Section [] to the
               contrary (except as specifically stated in a Component Program
               Document), no legal action at law or equity to recover benefits under
               the Plan may be filed unless the claimant has complied with and
               exhausted the administrative procedures under this Article 9, nor
               may such legal action be filed more than one year after the date on
               which the final adverse benefit determination under the Plan occurs.

DN 22-2 at 21. Likewise, the SPD notes that lawsuits under ERISA § 502(a) are permitted “when

all available levels of review of denied claims, including the appeal process, have been completed

and the claims were not approved in whole or in part as long as such action is brought within one

year of the final adverse benefit determination.” DN 22-2 at 107.

       B. Plaintiffs’ Inquiry Regarding the Payment of Malone’s Life Insurance Benefits

       Following Malone’s death, Prudential communicated with Time Warner to determine the

individual(s) designated as Malone’s beneficiary. DN 22-3 at 2, 44-1 at 7. Apparently, these

communications revealed that D.S.S. and Javey Brown (“Brown”) were not listed as Malone’s

primary beneficiaries. DN 44-1 at 7. According to Time Warner, “[Tiffiani] Graves was the

primary beneficiary on the policy as of February 7, 2014—more than a month before Ms. Malone’s

death.” DN 44-1 at 7.

       Prudential spoke with Tiffiani Graves (“Graves”) in April 2014 to begin the process of

distributing Malone’s life insurance proceeds. DN 22-5 at 4. Upon receipt of certain claim forms

and other documents, such as Malone’s death certificate, from Graves in June 2014, Prudential

approved the payment of Malone’s life insurance benefits to Graves. DN 22-5 at 3-4.

       Quintina McDowell (“McDowell”), the Plaintiffs’ aunt and current custodian of D.S.S.,

began calling Prudential in December 2014 to ask whom Malone named as her beneficiary. DN

31-2 at 2. During a conversation with Prudential on December 15, 2014, McDowell was told that

Prudential could not advise whom Malone named as her beneficiary but learned that the “claim



                                                4
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 5 of 19 PageID #: 823




[for benefits] was approved on June 13, 2014.” DN 22-6 at 6. She was also informed that Prudential

would mail her Internal Revenue Service Form 712 (“Form 712”), to help facilitate her

responsibilities as the Administratrix of Malone’s estate, if McDowell sent Prudential Malone’s

estate documents.4 DN 22-6 at 6.

        McDowell received Form 712 on December 31, 2014. DN 31-3 at 5-6. This document

evidences that Graves was Malone’s only beneficiary and that she received all policy proceeds.

DN 31-3 at 6. However, the document does not indicate the date Malone changed her beneficiary

designation. DN 31-3 at 6.

        McDowell resumed her quest to determine whom Malone named as her beneficiary and

when Malone’s beneficiary designation was changed the following year. DN 22-6 at 5. During

several calls with Prudential in April 2015, McDowell was told to contract Time Warner regarding

her beneficiary questions because Prudential could not verify the name of Malone’s beneficiary.

DN 22-6 at 3-5. The record does not indicate whether McDowell contacted Time Warner following

her April conversations with Prudential.

        McDowell continued her investigation in September 2015. DN 49-1. The record evidences

that, during a phone call with Prudential on September 2, 2015, McDowell was reminded that she

should “contact the benefits administrator of Time Warner” for answers to her questions about

Malone’s beneficiary designation because the information Prudential received from Time Warner

did not show “the exact change of dates and who was listed prior.” DN 49-1 at 3. The Prudential

employee also told McDowell that March 26, 2014, was the date that appeared in Prudential’s

system regarding “who was listed as [Malone’s] beneficiary.” DN 49-1 at 3.



4
 Prior to McDowell’s phone conversation with Prudential on December 15, 2014, she emailed Prudential requesting
Form 712. DN 22-5 at 2. Form 712 is filed by executors with other tax forms to report the value of a life insurance
policy’s proceeds for estate tax purposes.

                                                        5
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 6 of 19 PageID #: 824




          The following day, McDowell spoke with the same Prudential employee she talked to the

day before to determine “when the claim was filed for [Malone’s] death.” DN 49-2 at 3. McDowell

was told that the claim was filed on March 24, 2014. DN 49-2 at 3. The Prudential employee also

clarified that March 24 was not when Malone changed her beneficiary; rather, this was the date

Prudential “received the file [from Time Warner].” DN 49-2 at 3. Further, the employee repeated

that Prudential did not know when Malone’s current primary beneficiary became listed because

“that information [] comes from the benefits center.” DN 49-2 at 3.

          A week later, McDowell called Time Warner regarding “the effective date for [Malone’s]

beneficiary [change].” DN 49-3 at 3. She was informed that “[Malone] called on February 7th and

requested that change.” DN 49-3 at 3. The Time Warner employee also told McDowell that she

could not provide her with any additional documentation or information about the change because

Malone’s account was “closed out” and she could not “see any of the other information.” DN 49-

3 at 4.

          That same day, McDowell spoke with Prudential to verify whether a policyholder could

change their beneficiary designation over the phone. DN 49-4 at 3. She was told that beneficiary

changes could “only . . . be done online or through a paper document . . . because if anything were

to happen and [Prudential] needed to know where the changes occurred, [Prudential] would need

a more secure source than a telephone conversation to make any - - such a secured request.” 5 DN

49-4 at 3.




5
 McDowell received a fax from Prudential shortly after this conversation detailing information Prudential maintained
regarding Malone’s beneficiary designation. DN 22-8 at 2-8, 31-3 at 9-14. This document reveals that as of September
9, 2015, Graves was Malone’s primary beneficiary and that D.S.S. and Brown were secondary beneficiaries. DN 22-
8 at 4-6, 31-3 at 10-12. It also confirms that as of February 6, 2014, Plaintiffs were the only beneficiaries. DN 22-8 at
7-8, 31-3 at 13-14. The documents do not reveal when Graves became a beneficiary.

                                                           6
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 7 of 19 PageID #: 825




       It is not evident whether McDowell spoke with Prudential or Time Warner regarding

Malone’s beneficiary designation after September 2015. It should be noted, though, that Chris

Meinhart, the court appointed Successor Administrator of Malone’s estate, corresponded with

Prudential in 2017 and 2018 to obtain documentation regarding Malone’s beneficiary change. DN

31-3 at 15-19. The record reveals that he did not receive any information or documentation that

had not already been provided to McDowell. DN 31-3 at 15-19.

       C. Pending Lawsuit

       On February 26, 2020, Plaintiffs filed this lawsuit in Jefferson County Circuit Court

seeking payment of Malone’s life insurance proceeds. DN 1-1 at 7. Prudential removed the action

to our Court and Plaintiffs filed an Amended Complaint. DN 1, 19 at 3-4. Prudential subsequently

filed a motion to dismiss. DN 22. Upon review of the parties’ briefs, record, and relevant law, the

Court issued an Order on November 23, 2020, which dismissed all of Plaintiffs’ claims against

Prudential with prejudice. DN 46. The Court recently reaffirmed its findings when it denied

Plaintiffs’ motion to alter, amend, or vacate the November 23, 2020 Order. DN 57, 58.

                                     II. LEGAL STANDARD

       When evaluating a motion to dismiss, a district court cannot consider matters outside the

pleadings without converting the motion into one for summary judgment. Winget v. JP Morgan

Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008); see also J.P. Silverton Indus. L.P. v. Sohm,

243 F. App'x 82, 86–87 (6th Cir. 2007). Before converting a motion to dismiss, the Court must

give the parties “a reasonable opportunity to present all the material that is pertinent to the motion.”

Fed. R. Civ. P. 12(d). But notice is only required to the extent that “one party is likely to be

surprised by the proceedings.” Wysocki v. Int'l Bus. Machs. Corp., 607 F.3d 1102, 1105 (6th Cir.

2010) (citing Shelby Cnty. Health Care Corp. v. S. Council of Indus. Workers Health & Welfare



                                                   7
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 8 of 19 PageID #: 826




Tr. Fund, 203 F.3d 926, 931 (6th Cir. 2000)). The necessity of prior notice “depends upon the facts

and circumstances of each case.” Id. (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 204 (6th

Cir. 1998)).

       Under the situation presented here, Time Warner’s motion to dismiss incorporated by

reference arguments made and documents produced by Prudential that are applicable to Time

Warner. DN 44-1 at 5. In response, Plaintiffs asked the Court to treat Time Warner’s motion as

one to dismiss rather than one for summary judgment to “maintain the legal feasibility [] standard

of review and confine consideration of the Motion to the pleadings.” DN 49 at 3. Alternatively,

Plaintiffs requested the Court to “permit them to engage in discovery” regarding the merits of their

claim if we treat Time Warner’s motion as one for summary judgment. DN 49 at 4. Yet, Plaintiffs

declined to file a motion under Rule 56(d) or explain how certain avenues of discovery would be

necessary to the Court’s judgment. In fact, Plaintiffs attached four documents to their Response

that are unquestionably outside the pleadings and implored the Court to consider them in reaching

a judgment. DN 49-1, 49-2, 49-3, 49-4.

       Although the Plan documents are likely part of the pleadings, the parties’ other exhibits are

unquestionably outside the pleadings. We thus decline to grant Plaintiffs’ plea for discovery within

their Response or accept the notion that Time Warner’s motion should not be treated as one for

summary judgment. Both parties submitted extrinsic exhibits addressing the issue of whether

Plaintiffs’ allegations against Time Warner should be dismissed. The parties subsequently utilized

these documents in their briefs to explain their positions and implored the court to consider them

in resolving Time Warner’s motion. Thus, Plaintiffs’ reliance upon these documents as well as

their failure to request discovery under Rule 56(d) provides sufficient notice that the Court could

convert Time Warner’s motion to dismiss into a motion for summary judgment.



                                                 8
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 9 of 19 PageID #: 827




        A party moving for summary judgment must demonstrate “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 263 (1986). An

issue of material fact is genuine if a rational fact finder could find in favor of either party on the

issue. Id. at 248.

        In undertaking this analysis, the Court must view the evidence in a light most favorable to

the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The party moving for summary

judgment bears the burden of establishing the nonexistence of any issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 330 (1986). A party can meet this burden by “citing to particular

parts of materials in the record” or “showing that the materials cited do not establish the . . .

presence of a genuine dispute.” Fed. R. Civ. P. 56 (c)(1). This burden can also be met by

demonstrating that the nonmoving party “fail[ed] to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear the burden

of proof at trial.” Celotex, 477 U.S. at 322.

                                          III. ANALYSIS

        Plaintiffs’ Amended Complaint alleges that Prudential and Time Warner “wrongfully paid

or arranged for payment of [life insurance proceeds] . . . to Graves.” DN 19 at 3. Second, they

claim that Defendants “fraudulently concealed information and documentation concerning the

claim.” DN 19 at 4. Third, they argue that Defendants “breached fiduciary duties and committed

bad faith.” DN 19 at 4.

        A. State Law Claims



                                                  9
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 10 of 19 PageID #: 828




       Time Warner contends that it cannot be liable to Plaintiffs for state law claims of fraudulent

concealment, breach of fiduciary duty, and common law bad faith considering ERISA’s

preemption clause and other independent reasons. DN 44-1 at 8-12, 54 at 8. Plaintiffs declined to

address Time Warner arguments. DN 49 at 22. Instead, Plaintiffs incorporated by reference their

argument against preemption that were raised in Response to Prudential’s motion to dismiss. DN

49 at 22.

       As the Court previously stated, ERISA provides a uniform regulatory regime that protects

“the interests of participants in employee benefit plans and their beneficiaries.” 29 U.S.C. §

1001(b). The United States Supreme Court has recognized that ERISA’s carefully crafted scheme

“would be completely undermined if ERISA-plan participants and beneficiaries were free to obtain

remedies under state law that Congress rejected in ERISA.” Pilot Life Ins. Co. v. Dedeaux, 481

U.S. 41, 42 (1987). To this end, ERISA includes an expansive preemption provision, which intends

to make the area of employee benefit plans solely a federal concern. See FMC Corp. v. Holliday,

498 U.S. 52, 58 (1990) (noting that ERISA's “pre-emption clause is conspicuous for its breadth. It

establishes as an area of exclusive federal concern the subject of every state law that ‘relates to’

an employee benefit plan governed by ERISA”).

       ERISA’s express preemption clause states that ERISA “shall supersede any and all State

laws insofar as they may now or hereafter relate to any employee benefit plan.” 29 U.S.C. §

1144(a). “The phrase ‘relate to’ is given broad meaning such that a state law cause of action is

preempted ‘if it has connection with or reference to such a plan.’” Cromwell v. Equicor-Equitable

HCA Corp., 944 F.2d 1272, 1275 (6th Cir. 1991) (citing Shaw v. Delta Air Lines, 463 U.S. 85, 96–

97 (1983)). Only state law claims “whose effect on employee benefit plans is merely tenuous,

remote, or peripheral are not preempted.” Id. at 1276.



                                                10
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 11 of 19 PageID #: 829




       Here, Plaintiffs’ state law claims are preempted because they “relate to” Malone’s

employee welfare benefit plan. Plaintiffs’ claims focus entirely on the alleged wrongful payment

of benefits of Malone’s life insurance benefits and do not seek to correct any violation of a legal

duty that is independent of ERISA. See Gardner v. Heartland Indus. Partners, LP, 715 F.3d 609,

614 (6th Cir. 2013) (citing Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004)) (finding that a

state law claim is only independent of ERISA when the duty conferred was “not derived from, or

conditioned upon, the terms of” the plan and there is no “need [] to interpret the plan to determine

whether that duty exists”). Masking these claims under common law names will not escape

ERISA’s exclusive jurisdiction in determining whether the Plaintiffs have a cause of action to

recover life insurance benefits paid to Graves after a thorough examination of her policy. See

Tinsley v. Gen. Motors Corp., 227 F.3d 700, 704 (6th Cir. 2000) (“claims touching on the

designation of a beneficiary of an ERISA-governed plan fall under ERISA's broad preemptive

reach and are consequently governed by federal law”). As such, each state law claim arises in this

instance solely because of Plaintiffs’ claim under 29 U.S.C. § 1132(a)(1)(B) and is preempted.

       In a last-ditch effort to defeat preemption, Plaintiffs incorporated an argument raised in

their Response to Prudential’s motion to dismiss, which contends that ERISA’s savings clause

salvages their state law claim under the Kentucky Unfair Claims Settlement Practices Act. DN 31

at 16-17, 49 at 22. However, this argument is inapplicable to Time Warner. The Complaint alleges

that Prudential, not Time Warner, “breached its contract, violated duties under ERISA, and/or

violated the Unfair Claims Settlement Practice Act contained in KRS 304.12-230.” DN 19 at 4.

       The Plaintiffs further do not assert their savings clause argument with respect to their other

state law claims asserted against Time Warner or respond to any of Time Warner’s arguments

regarding the state law claims plead against them. In fact, Plaintiffs have cited no authority to



                                                11
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 12 of 19 PageID #: 830




support the allegation that Time Warner “fraudulently concealed information and documentation”

or that Time Warner “breached [its] fiduciary duties and committed bad faith.” DN 19 at 4. As

there is a complete absence of evidence and argument in support of Plaintiffs’ state law claims

asserted against Time Warner, we will deem them abandoned.

       B. ERISA Claim

       Time Warner contends that Plaintiffs’ claim under ERISA § 502(a)(1)(B) for the alleged

wrongful payment of benefits is untimely based on the Plan’s limitations provisions and KRS

413.120(2). DN 44-1 at 12-14, 54 at 9-13. On the other hand, Plaintiffs contend that their cause of

action is timely because (1) the Plan’s limitations period does not apply to them, (2) Defendants

did not initiate the claims process, (3) Defendants failed to provide a clear repudiation of benefits,

and (4) Defendants failed to comply with the terms of the SPD. DN 49 at 10-22.

               1. Whether the Plan’s Limitations Period Applies

       As the Court previously explained, ERISA does not provide a statute of limitations for the

recovery of plan benefits. See Redmon v. Sud-Chemie Inc. Ret. Plan for Union Employees, 547

F.3d 531, 534 (6th Cir. 2008) (“ERISA does not provide a statute of limitations for a claim for

benefits under § 1132(a)(1)(B)”). Instead, federal courts apply the most analogous statute of

limitations under state law, typically the statute of limitations applicable under state contract law,

unless an ERISA plan contains a limitations period. See Patterson v. Chrysler Grp., LLC, 845 F.3d

756, 762–63 (6th Cir. 2017) (citing Santino v. Provident Life & Accident Ins. Co., 276 F.3d 772,

776 (6th Cir. 2001)) (“When a plan does not itself provide a limitations period, the Sixth Circuit

applies ‘the most analogous state statute of limitations’ of the forum state”).

       Courts apply a plan’s limitations period so long as the contractually agreed upon period is

reasonable. See Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 105–06 (2013)



                                                 12
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 13 of 19 PageID #: 831




(upholding a plan provision imposing a three-year limitation period on a participant’s right to file

suit under ERISA Section 502(a)(1)(B), stating that “[a]bsent a controlling statute to the contrary,

a participant and a plan may agree by contract to a particular limitations period, even one that starts

to run before the cause of action accrues, as long as the period is reasonable”); Morrison v. Marsh

& McLennan Companies, Inc., 439 F.3d 295, 301 (6th Cir. 2006), (upholding a limitations

provision in an ERISA plan that required an individual to bring a legal action within three years

of the date his or her benefits were denied or the date the cause of action first accrued, if earlier);

Daniels v. Life Ins. Co. of N. Am., No. 5:08-CV-137-R, 2009 WL 604128, at *2 (W.D. Ky. Mar.

6, 2009) (finding that a policy’s three-year limitations period barred the plaintiff’s claim, which

was filed six years after the insurer denied plaintiff’s claim for benefits). Although the Sixth Circuit

has not considered whether an ERISA plan’s one-year limitations period for filing a lawsuit is

reasonable, other federal courts have answered the question in the affirmative. See Fetterhoff v.

Liberty Life Assur. Co., 282 F. App'x 740, 744 (11th Cir. 2008) (upholding the district court’s

dismissal of the plaintiff’s claim for benefits after finding the policy's agreed upon one-year

limitations period applied); Ford v. Premera Blue Cross, No. C17-1738 MJP, 2018 WL 1620984,

at *2 (W.D. Wash. Apr. 4, 2018) (finding that the parties “had a right to contract for a one-year

limitations period, and that such a period is reasonable”); Chiappa v. Cumulus Media, Inc., No.

1:20-CV-847-TWT, 2020 WL 7401745, at *2-3 (N.D. Ga. Dec. 17, 2020) (finding that an ERISA

plan’s one-year limitations period for filing a lawsuit was reasonable and dismissing claims against

the plan’s named fiduciary as time barred).

        Here, the Written Instrument and the SPD contain a one-year limitations period that

governs when a lawsuit must be filed “to recover benefits under the Plan.” DN 22-2 at 21. The

Plaintiffs do not argue that the limitations period is “unreasonable per se.” DN 49 at 9. Instead,



                                                  13
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 14 of 19 PageID #: 832




they contend that the one-year period is unreasonable as it applies to the them individually,

considering that they were minors and were not aware of a limitations period. DN 49 at 9.

         This argument is unpersuasive. Plaintiffs, as beneficiaries, are bound to the Plan’s

contractual limitations period even if they did not learn about the Plan’s provision until Prudential

attached certain Plan documents as exhibits to their motion to dismiss. See e.g., Morrison, 439

F.3d at 303 (finding that a life insurance beneficiary was bound by ERISA plan’s contractual

limitations period because “a plaintiff claiming to be a beneficiary under the coverage can be in

no better position than the participant would be”). Moreover, the Plaintiffs failed to provide the

Court with any authority to support their contention that the Plan’s limitations period should be

tolled considering their age.6 As such, we must again determine when the Plaintiffs cause of action

accrued.

                  2. Accrual of Plaintiffs’ ERISA Claim

         The Sixth Circuit has repeatedly applied the “clear repudiation rule” to determine when a

cause of action under 29 U.S.C. § 1132(a)(1)(B) accrues. See e.g., Morrison, 439 F.3d 295, 301-

03 (6th Cir. 2006); Redmon, 547 F.3d 531, 538-40 (6th Cir. 2008); Watkins v. JP Morgan Chase

U.S. Benefits Exec., 570 F. App'x 458, 460 (6th Cir. 2014); Patterson, 845 F.3d 756, 762-65 (6th

Cir. 2017). Under this rule, “the limitations period begins to run when the plaintiff discovers, or

with due diligence should have discovered, the injury that is the basis of the action.” Patterson,

845 F.3d at 764 (citing Redmon, 547 F.3d at 535).




6
  Although Plaintiffs do not directly make the argument, they imply that KRS 413.170 should toll the applicable
limitations period. DN 49 at 9. KRS 413.170 likely tolls KRS 413.120(2), which is the most analogous statute of
limitations under Kentucky law applied by federal courts in the absence of an ERISA plan’s reasonable limitations
period. However, Plaintiffs have not provided the Court with any authority or argument to support the contention that
KRS 413.170 tolls the Plan’s one-year limitations period. In light of our finding that the Plan’s one-year limitations
period applies, we decline to address whether Plaintiffs’ claim for the alleged wrongful payment of benefits is timely
under KRS 413.120.

                                                         14
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 15 of 19 PageID #: 833




       The rule also provides that a clear and unequivocal repudiation of benefits alone is

“adequate to commence accrual regardless of whether the repudiation is formal or not.” Morrison,

439 F.3d at 302. In fact, “an ERISA beneficiary’s cause of action accrues . . . even before a claim

for benefits is filed ‘when there has been a clear repudiation by the fiduciary which is clear and

made known to the beneficiary.’” Bennett v. Federated Mut. Ins. Co., 141 F.3d 837, 839 (8th Cir.

1998) (citing Union Pacific Railroad Co. v. Beckham, 138 F.3d 325 (8th Cir. 1998)). Thus, a clear

and unequivocal repudiation of benefits, whether through formal or informal means, causes a cause

of action to accrue for statute of limitations purposes.

       The record evidences that McDowell first spoke with Prudential regarding Malone’s life

insurance benefits on December 15, 2014. DN 22-6 at 6. During this conversation, McDowell

learned that Malone’s life insurance proceeds were paid in June 2014 to someone other than the

Plaintiffs. DN 22-6 at 6. She was not advised, however, of the name of the individual who received

the proceeds because the Prudential employee was “not at liberty to discuss who [the claim] was

paid out to.” DN 22-6.

       Shortly after this conversation, Prudential mailed McDowell Form 712 to facilitate her

obligations as the Administratrix of Malone’s estate. DN 31 at 5-6. McDowell received Form 712

on December 31, 2014. DN 31 at 5. Although the document does not list when Malone changed

her beneficiary, it confirms that $147,000 of life insurance proceeds were paid and lists Graves as

the individual to whom Prudential distributed the proceeds. DN 31 at 6.

       McDowell continued to call Prudential in 2015 to inquire about the distribution of

Malone’s life insurance proceeds and when Malone changed her beneficiary designation. During

each of McDowell’s conversations with Prudential in April 2015, she was informed that Prudential

could not provide information regarding Malone’s beneficiary designation change, but that she



                                                 15
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 16 of 19 PageID #: 834




should contact Time Warner. DN 22-6 at 3-5. However, it does not appear from the record that

McDowell spoke with Time Warner about Malone’s beneficiary change in the weeks that followed

these conversations.

       McDowell resumed her inquiries in September 2015. DN 49-1. During a call with

Prudential on September 2, 2015, McDowell was told that Prudential “wouldn’t have [] particular

information that shows the exact change of dates and who was listed prior. What you want to do

is contact the benefits administrator of Time Warner . . . .” DN 49-1 at 3. Instead of contacting

Time Warner immediately, McDowell spoke with Prudential again the next day to determine when

“the claim was filed for [Malone’s] death.” DN 49-2 at 3. She learned that the claim for benefits

was filed on March 24, 2014, and that this date represented “the most recent beneficiary

designation . . . not the effective date” of the beneficiary designation change. DN 49-2 at 3.

McDowell was also reminded that she should contract Time Warner’s “benefits center” to learn

when Graves became the beneficiary. DN 49-2 at 3.

       A week after this conversation, McDowell spoke with Time Warner regarding the

“effective date for [Malone’s] beneficiary.” DN 49-3 at 3. McDowell was informed that “[Malone]

called on February the 7th and requested that change.” DN 49-3 at 3. The Time Warner employee

also told McDowell that she could not provide her with any additional documentation or

information about the change, even though McDowell was the Administratrix of Malone’s estate,

because Malone’s account was “closed out” and she could not “see any of the other information.”

DN 49-3 at 4.

       Viewing the facts in the light most favorable to the Plaintiffs, December 31, 2014 is the

most generous accrual date. At this time, McDowell, acting on behalf of the Plaintiffs, was

informed that another individual received Malone’s life insurance proceeds and was able to



                                               16
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 17 of 19 PageID #: 835




confirm that information upon receipt of Form 712. There can be no question that any belief or

expectation that Plaintiffs were entitled to Malone’s life insurance proceeds was repudiated at that

time and could not have been reasonably maintained beyond that point because Plaintiffs were

distinctly able to confirm that Malone’s life insurance proceeds were paid to someone else. See

e.g., Fallin v. Commonwealth Indus., Inc. Cash Balance Plan, 521 F. Supp. 2d 592, 597 (W.D.

Ky. 2007), aff'd sub nom. Fallin v. Commonwealth Indus., Inc., 695 F.3d 512 (6th Cir. 2012)

(finding that a collection of a lump sum payment of retirement benefits in smaller amount than

plaintiff claimed was due and owed under an ERISA plan satisfied the clear repudiation rule

because “any expectation of a sum greater than what was received was repudiated at that time, and

could not reasonably have been maintained beyond that point”).

       In the year that followed, Plaintiffs failed to file a lawsuit under 29 U.S.C. § 1132(a)(1)(B)

asserting that Malone’s life insurance proceeds were wrongfully paid. Although Plaintiffs were

not provided with a document evidencing a formal claim denial, the language of the “clear

repudiation rule” makes a strong distinction between a “clear and unequivocal repudiation of

benefits” and a “formal” repudiation, “which indicates that the former is something different, and

considerably broader, than the latter, and that the former is the relevant point in time for purposes

of accrual.” Id. Further, any argument by the Plaintiffs that the limitations period should not begin

to run until a plaintiff has exhausted their ERISA administrative remedies has been rejected by the

Sixth Circuit. See Morrison, 439 F.3d at 302. Thus, there is no question that, as of December 31,

2014, any cause of action the Plaintiffs may have had for the wrongful payment of benefits accrued

because they were reasonably aware they had suffered an alleged injury—they did not receive life

insurance proceeds as they presumably had expected and felt they were entitled to.




                                                 17
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 18 of 19 PageID #: 836




         To avoid this result, Plaintiffs re-hash many of the same arguments raised with respect to

Prudential, the Plan’s claims administrator. Plaintiffs contend that their cause of action is timely

because the Defendants did not initiate the claims process, provide a clear repudiation of benefits,

comply with the Plan’s administrative process, or proactively deliver certain Plan documents. DN

49 at 10-22.

         Plaintiffs fail to provide any authority that demonstrates how these arguments apply to

Time Warner, the Plan’s plan administrator. The Plan’s documents evidence that Time Warner

“does not evaluate claims or appeals for benefits under the Life Program.” DN 22-2 at 107. In fact,

Time Warner is only responsible for evaluating “claims related to [a participant’s] eligibility to

participate in the Plan or the Life Program.” DN 22-2 at 104.

         Although the Plan requires Time Warner to follow the claims and appeals procedures in

“instances where a claim for eligibility also involve[s] a benefits determination,” that is not the

situation presented here. DN 22-2 at 104. This case involves whether Plaintiffs’ claim against Time

Warner for the alleged wrongful payment of benefits is timely. The record reveals that Prudential,

not Time Warner, is the party responsible for receiving notice of a claim for benefits, providing

certain claim forms to beneficiaries to submit proof of loss, distributing policy proceeds, issuing a

formal claim denial when necessary, administering the Plan’s claims and appeals process, and

supplying participants and beneficiaries with a copy of Plan documents upon request. DN 22-2 at

21, 92-93, 104-107, DN 22-4 at 43. Therefore, Plaintiffs arguments regarding the receipt of a

repudiation of benefits and compliance with the Plan’s administrative process are unpersuasive.7




7
  Plaintiffs’ Response notes that Defendants’ failure to (1) provide notice of the Plan’s limitations period, (2) invoke
the claims process on the Plaintiffs’ behalf, and (3) distribute payment when there was no valid beneficiary change
was “a breach of fiduciary duty and operates to toll the limitations period.” DN 49 at 16, 19, 20-22. However, Plaintiffs
have not asserted a claim for breach of fiduciary duty under ERISA § 502(a)(3). DN 31 at 16. Further, their Response
does not argue how these assertions would toll the Plan’s limitations period from accruing.

                                                          18
Case 3:20-cv-00248-CRS Document 59 Filed 03/19/21 Page 19 of 19 PageID #: 837




       Accordingly, Plaintiffs’ claim under ERISA § 502(a)(1)(B) against Time Warner for the

alleged wrongful payment of benefits is untimely.

                                      V. CONCLUSION

       For the reasons discussed herein, Time Warner’s motion to dismiss, which is being treated

as a motion for summary judgment, will be granted by separate order.


       March 17, 2021




                                              19
